Wells Fargo Bank, N.A. v Feliciano (2020 NY Slip Op 04995)





Wells Fargo Bank, N.A. v Feliciano


2020 NY Slip Op 04995


Decided on September 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2017-12832
 (Index No. 1891/17)

[*1]Wells Fargo Bank, N.A., etc., appellant, 
vFrancisco Feliciano, respondent, et al., defendants.


The Margolin & Weinreb Law Group, LP, Syosset, NY (Alan H. Weinreb and Tiffany L. Henry of counsel), for appellant.
Andrea S. Gross, St. Albans, NY, for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered September 25, 2017. The order, insofar as appealed from, granted that branch of the motion of the defendant Francisco Feliciano which was pursuant to CPLR 3211(a)(5) to dismiss the complaint insofar as asserted against him.
ORDERED that the order is affirmed insofar as appealed from, with costs.
We affirm the order insofar as appealed from for reasons stated in Ditech Fin., LLC v Naidu (175 AD3d 1387, 1389, lv granted 34 NY3d 910).
MASTRO, J.P., MALTESE, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court